COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
 
 
IN RE:  ROSA
  SERRANO,
 
 
                                           
  Relator.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 '



 
 
 
 
                  No. 08-12-00020-CV
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 




 


 


 



            MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
 
            Relator, Rosa Serrano, pro se, has filed a petition for writ of
mandamus requesting that this Court order the Honorable Javier Alvarez, Judge
of County Court at Law No. 3 of El Paso County, to set aside a written order
dated November 22, 2011.
            Mandamus will issue only to correct
a clear abuse of discretion.  See Walker v. Packer, 827 S.W.2d 833,
839-40 (Tex. 1992)(orig. proceeding).  In
addition, there must be no other adequate remedy at law available to the
relator.  See In re McAllen Medical Center, Inc., 275 S.W.3d 458, 464-65
(Tex. 2008)(orig. proceeding).  Based on
the petition and record before us, Relator has failed to establish that she is
entitled to relief by writ of mandamus.  See
Tex.R.App.P. 52.8.  The petition
is therefore DENIED.
 
March 7, 2012                                     ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.